Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on July 13th, 2022 has been entered.  Claims 1 – 20 are currently pending.  The rejection of claims 3, 4, 6, and 8 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.  The rejection of claim 8 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendments.  Claims 10 – 20 remain withdrawn from consideration as being drawn to a non-elected invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US-5922392-A).
               Regarding claims 1 and 5, Kelly teaches a fiber matrix being created through extrusion [Col 2, lines 34 – 35].  The extrusion process creates sheared parallel fibers [Fig 7].  The product fibers may be based on any protein or mixture of proteins including plant (i.e. vegetable, wheat) and animal proteins (i.e. low-grade meat) [Col 2, lines 46 – 53].    
Kelly also teaches inclusion bodies between the fibers [Col 2, lines 55 – 56].  The inclusion bodies can be made of insoluble polymers such as cellulose [Col 3, lines 45 – 49].  Plant hulls and fiber are known to contain cellulose so the hulls and fiber of the claim are considered to be met by the cellulose-containing inclusion bodies of Kelly.
Kelly teaches a meat analogue with a macrostructure of connected sheared parallel fibers, meat, and insoluble particles made through extrusion.  While the prior art does not explicitly state the production of gaps in the meat analogue due to extrusion, “The courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, or “prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA 1977).”  Since the extrusion process of Kelly produces the claimed macrostructure comprising meat and insoluble particles, the extrusion process is considered to provide gaps as claimed.  
Regarding claim 7, Kelly teaches the inclusion bodies between the protein fibers not having a precise distribution [Col 2, lines 55 – 59].  
Regarding claims 9, Kelly teaches the extrusion of a wheat gluten dough where dry gluten powder is mixed with water [Col 5, lines 40 – 47].    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 1 above, and further in view of Trottet (US-20180064137-A1).
Regarding claim 2 and 8, Kelly teaches a meat analogue with parallel protein fibers comprising meat proteins and insoluble particles, the meat analogue having gaps between the fibers.  Kelly does not teach the injection of fat into the gaps between the parallel fibers.
Trottet teaches creating a meat analogue by extruding a plant-based dough made with 40 – 70 wt% water through extrusion.  A liquid oil, fat, or a combination thereof is injected into the extruder barrel downstream of the feeding location of the plant protein but before the cooling die [0010] – [0012], [Fig 1].  As the fat moves into the gaps between the fibers, a meat analogue with visually distinct regions forms, creating the resemblance of real meat [0017].  
This method results in a better texturized product that does not require starch and/or flour, which is known to give a negative mouthfeel [0018].  It would have been obvious to a person having ordinary skill in the art to use the injection method of Trottet on the meat analogue of Kelly so as to provide a better texturized product with a better mouthfeel and a resemblance to real meat.
Regarding claim 6, Kelly teach creating gaps between the protein fibers as in Claim 1 above.  Trottet teaches adding fat to the gaps of extruded protein products.  It would have been obvious that the combination of Kelly and Trottet, where fat is injected between the protein fibers, would provide a marbling effect.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 1 above, and further in view of Trottet (US-20180064137-A1) and Baugher (US-4098913-A).
Regarding claim 3, Kelly teaches a meat analogue with parallel protein fibers comprising meat proteins and insoluble particles, the meat analogue having gaps between the fibers.  Trottet teaches the injection of a fat or oil into a meat analogue made of extruded plant protein as stated above.  Neither Kelly or Trottet teach the injection of a fat analogue into the gaps of the meat analogue.
Baugher teaches discrete, irregularly shaped, gelled fat particles [Col 1, lines 62 – 64].  The gelled fat particles comprise a triglyceride fat and an oil-soluble gelling agent [Col 2, lines 26 – 30].  A preferred fat can be lard [col 3, lines 29 – 31].  The preferred gelling agent is ethyl cellulose, a known hydrocolloid [Col 3, line 54].  The discrete gelled fat particles can be used as the fat portion of a comminuted meat analogue [Col 3, lines 64 – 66].  Comminuted meats, such as shredded pork, are known to have fat layers between protein layers.  Baugher teaches the use of the fat analogue producing good chewy mouth feel and a natural meat-like quality [Col 1, lines 49 – 52].
It would have been obvious to a person having ordinary skill in the art to inject the fat-analogue gel of Baugher using the method of Trottet into the meat analogue of Kelly as it would provide a better texturized and chewy mouthfeel with a natural meat-like quality.
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kelly as applied to claim 1 above, and further in view of Elmquist (US-3175909-A).
Regarding claim 4, Kelly teaches a meat analogue with parallel protein fibers comprising meat proteins and insoluble particles, the meat analogue having gaps between the fibers as stated in claim 1 above.  Kelly does not teach the immersion of the protein fibers in a fat solution creating alternating visually distinct regions. 
Elmquist teaches the creation of protein fibers from safflower seed meal [Col 1, lines 54 – 55].  The fibers are bathed in oil or melted fat [Col 4, lines 4 – 5].  This creates bundles of fibers of different sizes that simulate meats of different textures [Col 4, lines 5 – 8].  This method produces an even distribution of binders, fats/oils, and flavorants [Col 4, lines 10 – 14].
It would have been obvious to a person having ordinary skill in the art to use the method of Elmquist to add fat to the protein fibers of Kelly so as to create meat analogues with different textures and an even distribution of fat.
Regarding claim 6, Kelly teaches creating gaps between the protein fibers as in Claim 1 above.  Elmquist teaches adding fat to the gaps of extruded protein products by bathing them in fat/oil.  It would have been obvious that the combination of Kelly and Elmquist, where fat is added between the protein fibers by soaking in fat/oil, would provide a marbling effect.

Response to Arguments
Applicant’s arguments, filed July 13th, 2022, have been fully considered.
The rejection of claims 3, 4, 6, and 8 under 35 U.S.C. 112(b) has been withdrawn in view of the amendment.
The rejection of claim 8 under 35 U.S.C. 102(a)(1) has been withdrawn in view of the amendments.
Applicant’s arguments with respect to the rejection of claim 3 under 35 U.S.C. 103 have been fully considered and are persuasive [pg 9, ¶5].  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Baugher.
Applicant’s arguments concerning the rejection of claims 1, 2, 4 – 7 and 9 have been found not persuasive.
Applicant argues that Kelly does not teach gaps in a meat analogue structure [pg 6, ¶2].  The Examiner points out that, when a group of fibers are created, there will necessarily be spaces between the fibers, much as there are spaces inside a rope.  The claims do not state what size these spaces should be so the inherency of these spaces existing is enough to satisfy the claim.
Applicant argues that the method of Kelly is not the same as the Applicant’s method [pg 6, ¶4].  The Examiner points out that claim 1 is a composition claim, not a method claim.  The prior art teaches the composition, which is enough.
Applicant argues that Trottet does not teach injecting fats into fibers or visually alternating patterns [pg 8, ¶4 & 5].  The Examiner notes that, as the protein and oil are extruded, the protein will form fibers and the oil will move into the spaces between the fibers and solidify, creating visually alternating patterns.
Applicant argues that Kelly does not teach a meat analogue having gaps between the fibers [pg 10, ¶4].  As stated above, the Examiner notes that there are inherently spaces between strands being held together, similar to the spaces in a bundle of sticks.  Fat would collect in those spaces.
Applicant argues that the use of Elmquist to teach the use of safflower seed is improper hindsight reasoning [pg 10, ¶5].  The Examiner notes that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Elmquist does not teach immersing the protein fibers in a fat composition creating alternating visually distinct regions [pg 11, ¶1].  The Examiner points out that the naturally occurring spaces between the protein fibers, described above, will fill with the fat composition when submerged.  This will create the desired visually distinct regions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/Primary Examiner, Art Unit 1799